ORDER

PER CURIAM.
Defendant appeals her conviction by the circuit court for three counts of sale of a controlled substance, § 195.211, RSMo 1994. She was sentenced by the court to five, eight, and five years of imprisonment, each to be served concurrently. We affirm. Movant addresses no points on appeal to the denial of her Rule 29.15 motion; that appeal is considered abandoned. See State v. Nelson, 818 S.W.2d 285, 287 (Mo.App.1991). We have reviewed the record and find the claims of error on direct appeal to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).